DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-2, 4-6, 8-12, 14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Albani et al. (WO 03/019511) in view of  Watts  (US Patent No. 6,344,860).
Regarding claim 1, Albani discloses a signal processing method of a display device, comprising steps of [see abstract and figure 1; A computer system (11) comprises a computer (2) and a monitor (5), the computer being provided with a mouse (4) as an input device, the monitor being provided with On Screen Display (OSD) facility] : said display device connecting with a personal input device, and a first processing unit within said display device driving said personal input device [see Albani page 3 and figure 1; a display device such as a monitor and more particularly to the adjustment of display setting]; said display device receiving a first event message from said personal input device, wherein said first event message is generated by said personal input device corresponding to an operation made by a user [see Albani pages 3-4 and figures 1-2; user can monitor settings such as brightness, contrast. This dedicated monitor input device can be implemented in the form of one or more buttons or pointing device and provided with OSD facility which means that graphical information such as menu, regarding choices to be made and parameters to be set is displayed on the monitor screen]; however, Albani fails to explicitly teach said first processing unit processing said first event message to generate a first event parameter and updating graphical status of a cursor in a display picture of said display device, wherein said display picture is provided in a picture signal transmitted by an electronic device; said first processing unit processing said first event message to generate a second event message and transmitting said second event message to said electronic device; and said display device displaying said display picture and said updated graphical status of said cursor in said display picture.

Regarding claims 2 and 12, Albani discloses further comprising steps of: said first processing unit acquiring a second event parameter according to said first event message; said first processing unit converting said second event parameter to said second event message according to a display data channel/command interface protocol; and said display device transmitting said second event message to said electronic device [see pages 5-6 and figure 3; the mouse status information MSI can also be coded as a specific pixel value for one or more pixels].
Regarding claims 4 and 14, Albani discloses further comprises steps of: determining if said first event parameter corresponds to an on-screen display menu; and if said first event parameter corresponds to said on-screen display menu, said first processing unit generating graphical information of said on-screen display menu in said display picture corresponding to said first event parameter [see Albani pages 3-4 and figures 1-2; user can monitor settings such as brightness, contrast. This dedicated monitor input device can be implemented in the form of one or more buttons or pointing device and provided with OSD facility which means that graphical information such as menu, regarding choices to be made and parameters to be set is displayed on the monitor screen].
	Regarding claim 6 and 16, Watts discloses wherein said first event parameter includes coordinate information of said cursor in said display picture [see Watt col. 7, lines 47-62 and figures 3, 5; three dimensional image in all interface objects, software is added to the 
	Regarding claims 8 and 18, Albani discloses wherein said electronic device is a personal computer, a multimedia player, or a game console [ see figures 2-3].
	Regarding claims 9 and 19, Watts discloses wherein said second event message includes a button event, a cursor event, a scroll-wheel event, and a control event [see figures 3-4].
	Regarding claims 10 and 20, Watts discloses wherein said on-screen display menu includes options of display settings for the display picture and a display region of the on-screen display menu in the display picture [see figures 2-4; The GUI includes display screen 140, a container 210, a menu bar 215, a drop-down list 220, an image 225, and a cursor 230. Conventionally, the basic tool used to display information is a form, which includes other tools such as containers, menu bars, etc. Each form can contain one or more mono graphical objects, and multiple copies of a form may be generated].


Watts discloses wherein said first processing unit processes said first event message of said personal input device to generate a first event parameter and updates the graphical status of the cursor in said picture signal according to said first event parameter, and said first processing .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5, 7, 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Albani et al. (WO 03/019511) in view of  Watts  (US Patent No. 6,344,860) and further in view of Narayanaswami (US Patent No. 6,980,175).
Albani and Watts fail to teach further comprising a step of: said display device receiving said picture signal from said electronic device, wherein a second processing unit in said electronic device recovers said second event parameter from said second event message 
Regarding claims 3 and 13, Naraysamwami discloses further comprising a step of: said display device receiving said picture signal from said electronic device, wherein a second processing unit in said electronic device recovers said second event parameter from said second event message following said display data channel/command interface protocol and processing software programs in execution to generate said picture signal [see col. 4, lines 32-48, col. 5, lines 26-57;  and figure 3; applications/actions/events by physical touching of certain Personal pointer display areas. The touch sensitive screen panel is provided with a four (4) position touch screen. For instance, forward and back navigation for Personal pointer display is enabled by physically touching certain areas of the touch sensitive panel and the Personal pointer device 10 is equipped with application software 275 provided on top of the basic graphics, communication and synchronization subsystems].
It would have been obvious to one of an ordinary skill in the art, having the teachings of Albani, Watt and Narayanaswami before the affective filing date of the claimed invention to modify, the controlling a display device system of Albani and GUI such as a cursor of Watts to include personal smart poiting device, as taught by Narayanaswami. with a reasonable expectation of success. The motivation for the movement, clicking, and dragging of a USB mouse are output to the processor of the computer, which will process these event signals and transmit the processed results to the graphic processor of the computer host. The graphic processor will update the picture signal according to the processed results.
Regarding claims 5 and 15, Naraysamwami discloses wherein said first event message includes a device descriptor, a configuration descriptor, a string descriptor, an interface 
	Regarding claims 7 and 17, Naraysamwami discloses wherein said personal input device is connected to said display device via a USB port, a parallel port, or a wireless communication transceiver [see figure 1; a universal serial bus (USB) interface device 18 for communicating data signals in accordance with the USB protocol, and, additional interfaces such as expansion Personal Computer Memory Card International Association (PCMCIA) slots 19 so that the user of the device may utilize PCMCIA cards in conjunction with that user's own device].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
	Pasqualini et al. (US Patent No. 7,227,550) discloses the display setting information is displayed on a screen of the display device. The control information (MSI) is recognized by the display device and processed as a command in relation to the display setting information displayed on the screen.

	 
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/Primary Examiner, Art Unit 2171